Case 4:18-cv-00442-ALM-CMC Document 193-1 Filed 08/19/20 Page 1 of 1 PagelD #: 9561

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION

ED BUTOWSKY, §
§
Plaintiff, §
§

Vv. § CIVIL ACTION NO.
§

DAVID FOLKENFLIK, NPR, INC.; § 4:18-CV-00442-ALM
EDITH CHAPIN; LESLIE COOK; and == §
PALLAVI GOGOI, §
§
Defendants. §

 

EXHIBIT LIST TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
REGARDING DEFAMATION MITIGATION ACT AND CONTRACT ISSUES

 

Exhibit es

Exhibit 2 Letter from Joseph A. Piesco, Jr.to Ty Clevenger dated April 16, 2019

Exhibit 3 Plaintiff's Response to Defendant’s Fourth Set of Requests for Admission
to Plaintiff dated June 5, 2020

Exhibit 4 Declaration of Laura Lee Prather

 

EXHIBIT LIST TO MOTION FOR SUMMARY JUDGGMENT PAGE 1
4816-0822-1640 v.1
